DETAILED ACTION
	The instant application having Application No. 16/808,092 has a total of 12 claims pending in the application, there are 2 independent claims and 10 dependent claims, all of which are ready for examination by the examiner.

STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
	As required by M.P.E.P. ' 201.14(c), acknowledgment is made of applicant's claim for priority based on an application JP2019-146229 filed in Japan on 8/8/2019.  

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 3/3/2020 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 3/3/2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 
CLAIM OBJECTIONS
	Claim 1 is objected to for the following informality:  line ‘3’ of the claim ends in a semicolon.  The examiner believes this should be a colon (similar to how claim 12 is recited) in order to signify that each storage node includes the various elements listed, such as a resource group, a hardware control unit, and a command control unit.  
REJECTIONS NOT BASED ON PRIOR ART
     	DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Claim Rejections - 35 USC ' 112   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more permanent storage devices" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear if this refers to the previously recited “one or more storage devices” or if these are different storage devices.  For purposes of prior art examination, they have been treated as the same.  The dependent claims inherit this issue.  Claim 12 has a similar issue.  Appropriate correction is required.
Claim 1 recites “the I/O characteristics” in the second-last limitation of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The phrase has been interpreted as “[[the]] I/O characteristics.”  The dependent claims 2-11 inherit this issue.  Appropriate correction is required.
Claim 1 recites the limitation “wherein of the resource quantity of the resource group of the storage node, a resource quantity allocated to each of the hardware control unit and the a resource quantity of the resource group of the storage node, a resource quantity allocated to each of the hardware control unit and the command control unit complies with the decided resource allocation in each of the one or more storage nodes.”  The dependent claims inherit this issue.  Claim 12 has a similar issue.  Appropriate correction is required.
Claim 2 recites, “wherein each of the plurality of storage nodes is one constitutional element among a plurality of clusters, wherein each of the plurality of clusters is configured using two or more storage nodes, and the one or more storage nodes are some target clusters among the plurality of clusters” (emphasis added).  This is unclear.  Are the storage nodes an element among a plurality of clusters?  Or are the storage nodes the same as clusters, specifically target clusters?  For purposes of prior art examination, the storage nodes have been interpreted as an element among the plurality of clusters, the phrase being interpreted as, “wherein each of the plurality of storage nodes is one constitutional element among a plurality of clusters, wherein each of the plurality of clusters is configured using two or more storage nodes, and the one or more storage nodes [[are]] are an element of some target clusters among the plurality of clusters.”  Claims 3-6 inherit this deficiency.  Appropriate correction is required.

  
REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al (US 8,429,276).
Regarding Claim 1, Kumar teaches a storage system comprising a node group including a plurality of storage nodes (each node corresponding to virtual machine 18A), wherein each of the plurality of storage nodes includes; 
a resource group as a plurality of computation resources including one or more processor devices, one or more storage devices, and one or more communication interface devices (the resource group corresponding to the “underlying physical resources” that make up a virtual machine, including processors and storage devices, C6 L36 – C7 L3, and further includes a communication interface device, C6 L21-35); 
a hardware control unit that includes one or more drivers controlling the one or more permanent storage devices and the one or more communication interface devices (the hardware control unit corresponding to operating system 34 of Fig. 2, and operating systems are well known to contain drivers to control corresponding hardware including storage devices and interface devices, C11 L25-64); and 
a command control unit that, in the case where the storage node receives an I/O (Input/Output) command, controls the hardware control unit in an I/O process in accordance with the I/O command (the command control unit corresponding to the element that processes “network traffic,” which is input/output data to the virtual machine, C7 L49 – C8 L3, and therefore must control the hardware control unit to process the request), 
wherein at least one storage node of the node group includes an allocation decision unit that decides resource allocation to the hardware control unit and the command control unit for one or more storage nodes on the basis of the I/O characteristics of the one or more storage nodes including the storage node (the allocation decision unit corresponding to the VMCI module, which monitors I/O characteristics at step 66 of Fig. 4, and subsequently requests additional resources for the virtual machine at step 74 of Fig. 4, C8 L4-19), and 
wherein of the resource quantity of the resource group of the storage node, a resource quantity allocated to each of the hardware control unit and the command control unit complies with the decided resource allocation in each of the one or more storage nodes (step 78 of Fig. 4). 
Regarding Claim 10, the cited prior art teaches the storage system according to claim 1, wherein each of the one or more storage nodes includes one or more volumes (the volumes corresponding to storage devices, C6 L36 – C7 L3 of Kumar), and wherein in the case where the one or more storage nodes have a target volume that is a volume having I/O characteristics that do not conform to the I/O characteristics of the one or more storage nodes, the target volume is migrated from the one or more storage nodes to one or more storage nodes having I/O characteristics conforming to the I/O characteristics of the target volume (“virtual machines 18 dynamically expand and contract virtual resources 30 using the techniques described in this disclosure to balance utilization of resources across all of virtual machines 18,” C8 L4-19, therefore if a target volume has I/O characteristics indicating that this target volume is under-utilized, it will be migrated to a different virtual machine or cluster at step 78 of Fig. 5 of Kumar). 
Claim 12 is the control method corresponding to the storage system of claim 1, and is rejected under similar rationale.

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Singh et al (US 2020/0026560).
Regarding Claim 2, the cited prior art teaches the storage system according to claim 1, but does not explicitly teach wherein each of the plurality of storage nodes is one constitutional element among a plurality of clusters, wherein each of the plurality of clusters is configured using two or more storage nodes, and the one or more storage nodes are some target clusters among the plurality of clusters. 
Singh teaches wherein each of a plurality of storage nodes is one constitutional element among a plurality of clusters, wherein each of the plurality of clusters is configured using two or more storage nodes (Paragraph 0024), and the one or more storage nodes are some target clusters among the plurality of clusters (see Fig. 3A1, where I/O activity is traced, and I/O must be directed to a particular target cluster).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the clusters of Singh in the cited prior art in order to improve effective utilization of system resources in large-scale installations (Paragraph 0024 of Singh).
Regarding Claim 3, the cited prior art teaches the storage system according to claim 2, wherein the I/O characteristics of the target cluster are based on application information that is information input through a user interface, and wherein the application information is information . 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Singh et al (US 2020/0026560) and Qiu et al (US 2020/0334085).
Regarding Claim 4, the cited prior art teaches the storage system according to claim 3, wherein each of the plurality of storage nodes includes a monitoring unit monitoring I/O statistics that are, wherein the I/O characteristics of the target cluster include the I/O statistics of the target cluster identified on the basis of the I/O statistics of each of two or more storage nodes configuring the target cluster (“For example, virtual machine 18A may monitor utilization [statistics] of virtual resources 30A to assess whether additional virtual resources are required,” C8 L45-63, also see element 68 of Fig. 4 of Kumar), and wherein every time resource allocation is decided on the basis of the I/O characteristics of the target cluster, if the decided resource allocation differs from recent resource allocation of the target cluster in each of the two or more storage nodes (step 72 of Fig. 4 of Kumar, the decided resource allocation differs based on usage being above a threshold), the resource quantity allocated to each of the hardware control unit and the command control unit is changed in accordance with the decided resource allocation (step 78 of Fig. 4). 
However, the cited prior art does not explicitly teach statistics on the basis of the write quantity and the read quantity of the storage node.
Qiu teaches statistics on the basis of the write quantity and the read quantity of the storage node (Paragraph 0035).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the statistics on the basis of the write quantity and the 
Regarding Claim 5, the cited prior teaches the storage system according to claim 4, wherein the I/O characteristics of the target cluster include a cluster configuration type compliant with whether or not the target cluster receives an I/O command issued from an application through a network (steps 70-78 of Fig. 4 of Kumar). 
Regarding Claim 6, the cited prior art teaches the storage system according to claim 5, wherein each of the plurality of clusters includes one or more volumes (the volumes corresponding to storage devices, C6 L36 – C7 L3 of Kumar), and wherein in the case where the target cluster has a target volume that is a volume having I/O characteristics that do not conform to the I/O characteristics of the target cluster, the target volume is migrated from the target cluster to a cluster having I/O characteristics conforming to the I/O characteristics of the target volume (“virtual machines 18 dynamically expand and contract virtual resources 30 using the techniques described in this disclosure to balance utilization of resources across all of virtual machines 18,” C8 L4-19, therefore if a target volume has I/O characteristics indicating that this target volume is under-utilized, it will be migrated to a different virtual machine or cluster at step 78 of Fig. 5 of Kumar). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Musial et al (US 2014/0207955).
Regarding Claim 7, the cited prior art teaches the storage system according to claim 1, but does not explicitly teach wherein the I/O characteristics of the one or more storage nodes are based on an application definition indicated by information input through a user interface, and wherein the application definition is a definition related to one or more applications issuing an I/O command to the one or more storage nodes, and includes the class of at least one application among the one or more applications. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the application type through a user interface of Musial in the cited prior art in order to allocate resources according to how an application will use said resources.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Qiu et al (US 2020/0334085).
Regarding Claim 8, the cited prior art teaches the storage system according to claim 1, wherein each of the plurality of storage nodes includes a monitoring unit monitoring I/O statistics that are statistics (“For example, virtual machine 18A may monitor utilization [statistics] of virtual resources 30A to assess whether additional virtual resources are required,” C8 L45-63, also see element 68 of Fig. 4 of Kumar), wherein the I/O characteristics of the one or more storage nodes include the I/O statistics of the one or more storage nodes identified on the basis of the I/O statistics of each of the one or more storage nodes, and wherein every time resource allocation is decided on the basis of the I/O characteristics of the one or more storage nodes, if the decided resource allocation differs from recent resource allocation of the one or more storage nodes in each of the one or more storage nodes (step 72 of Fig. 4 of Kumar, the decided resource allocation differs based on usage being above a threshold), the resource quantity allocated to each of the hardware control unit and the command control unit is changed in accordance with the decided resource allocation. (step 78 of Fig. 4).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the statistics on the basis of the write quantity and the read quantity of the storage node, as taught by Qiu, in the cited prior art, in order to accurately track the resources needed for the various nodes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Mithal et al (US 10,630,554).
Regarding Claim 9, the cited prior art teaches the storage system according to claim 1, but does not explicitly teach wherein the I/O characteristics of the one or more storage nodes include a configuration class compliant with whether or not the one or more storage nodes receive an I/O command issued from an application through a network. 
Mithal teaches wherein I/O characteristics of the one or more storage nodes include a configuration class compliant with whether or not the one or more storage nodes receive an I/O command issued from an application through a network (C4 L5-30).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the configuration class based on whether or not the one or more storage nodes receive an I/O command issued from an application through a network in order to optimize I/O throughput (C4 L5-30).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Frolikov (US 2019/0303040).
Regarding Claim 11, the cited prior art teaches the storage system according to claim 1, but does not explicitly teach wherein a decision on the resource allocation is to select an operation mode conforming to the I/O characteristics of the one or more storage nodes from a 
Frolikov teaches wherein a decision on the resource allocation is to select an operation mode conforming to the I/O characteristics of the one or more storage nodes from a plurality of operation modes related to an input and output, wherein for each of the plurality of operation modes, resource allocation compliant with the operation mode is associated with the operation mode, and wherein for each of the one or more storage nodes, the decided resource allocation is resource allocation associated with the selected operation mode (abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have allocated resources based on an operation mode conforming to I/O characteristics (as taught by Frolikov) in the cited prior art in order to distribute resources for the best performance of the storage system. 

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Xu et al (US 2019/0140918) teaches METHOD AND SYSTEM FOR PROVISIONING RESOURCES IN CLOUD COMPUTING.
	Elmorth et al (US 2015/0286507) teaches METHOD, NODE AND COMPUTER PROGRAM FOR ENABLING AUTOMATIC ADAPTATION OF RESOURCE UNITS.
	Biener et al (US 2018/0267832) teaches SELF-ADJUSTING ENVIRONMENTALLY 
	Suchter et al (US 9,502,423) teaches Systems, methods, and devices for dynamic resource monitoring and allocation in a cluster system.
	Razack et al (US 2016/0261523) teaches DYNAMICALLY TUNING SYSTEM COMPONENTS FOR IMPROVED OVERALL SYSTEM PERFORMANCE.
	Beveridge (US 9,003,037) teaches Dynamic allocation of physical computing resources amongst virtual machines.
	Jacob et al (US 9,912,609) teaches Placement policy-based allocation of computing resources.
	

 CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-12 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00– 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-40984098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135